Title: To Thomas Jefferson from Simon Stedecorn, 1 April 1805
From: Stedecorn, Simon
To: Jefferson, Thomas


                  
                     To The President of the United States—
                  
                  The Petition of Simon Steadicorn humbly represents- That your Petitioner some time in the year 1804 was indicted in the County of Alexandria in two instances for assaults charged to have been committed by him upon One Christian G. Pasche, and at the November term last the said Indictments were tried and your Petitioner was find in one case Twenty five dollars and the Costs and in the other the Sum of one Cent and the Costs. all which will more fully appear by a short copy of the Judgments herewith exhibited—Your Petitioner saith that when the Judgmts. aforesaid were renderd against him he was committed to Goal in the said County of Alexandria and was by the Judgment of the Court to remain there untill he paid the said fines and Costs,—your Petitioner saith that he is intirely insolvent, and wholly unable to pay the said Judgments or any part thereof, and hath ever since his Commitment aforesaid been wholly unable to pay the same—Your Petitioner saith that he is old and feeble, and from the confinement which he has sufferd together with the severity of the Winter he hath been brought to the point of death, and altho he is now somewhat better he is still in a very sickly state of health—Your Petitioner hath no hopes of being able to procure from any friend or acquaintance or any one else the means of discharging the said Judgments and consequently hath no hopes of a release from his present confinement but by the interposition of your Excelency, who possesses exclusively the power of extending to Your Petitioner the priveledge of a release from Goal by a remission of his fines—and your Petitioner Humbly hopes that the said benifit may be extended to him &c.
                  
                     Simon Stedecorn
                     
                  
                  
                     County of Alexandria Sct
                     
                     Simon Steadicorn appeard before me a Justice of the peace for the County aforesaid and made Oath that the several matters and things in the foregoing Petition containd are true–Given under my hand this 1st. day of april 1805.
                  
                  
                     A Faw 
                     We the undersignd subscribers do hereby certify we believe  the several matters set forth in the within petition above are  true as therein stated—
                  
                  
                     As Goaler of the County of Alexandria I hereby Certify that the within mentined Simon Steadicorn has been confind as within Stated—
                  
                  
                     J T Campbell 
                     
                                          
                  
                     I believe the facts stated in the within Petition to be true
                  
                  
                     L Summers D M
                  
                  
                     Believing the facts stated in the within petition to be true we respectfully recommend to the President of  United States to grant the prayer thereof
                  
                  
                     W. Cranch.
                     N Fitzhugh 
                     
                  
                  
                     Apr. 9. 1805:
                     Let a pardon issue
                  
                  
                     Th: Jefferson 
                     
                  
               